Citation Nr: 9924692	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service-connection for migraine headaches 
secondary to service-connected reflex sympathetic dystrophy 
syndrome, left upper extremity.  

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA Chapter 34 educational assistance in the 
amount of $745.33, including whether the overpayment was 
properly created, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.  He also had periods of active duty for training 
service, including from June 13, 1981, to June 27, 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont that denied the veteran's claim of 
entitlement to service connection for migraine headaches 
secondary to his service-connected reflex sympathetic 
dystrophy syndrome, left upper extremity.  A notice of 
disagreement was received in January 1998.  A statement of 
the case was issued in February 1998.  A substantive appeal 
was received from the veteran in April 1998.  A Board video 
conference hearing was held in April 1999.


REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for migraine headaches 
secondary to service-connected reflex sympathetic dystrophy 
syndrome, left upper extremity.  In this regard, the evidence 
of record reflects that during VA outpatient treatment in 
October 1996, the veteran related that whenever his arm 
"acted up," he would get horrible headaches.  Among the 
examiner's assessments was that the veteran's reflex 
sympathetic dystrophy triggered his migraine headaches.  
However, a VA examiner who had examined the veteran in 
February 1995 (also on an outpatient basis) was of the 
opinion that the veteran's daily headaches were "almost 
certainly [secondary] to analgesic rebound."  

In February 1997, a VA neurologic examination was 
accomplished, the report of which documents the examiner's 
findings and opinion that there is no relationship between 
the veteran's headaches (characterized as migraine headaches 
that have transformed into chronic daily headaches with acute 
exacerbations) and his reflex sympathetic dystrophy.  
However, in July 1997 the veteran was examined by James L. 
Bernat, M.D., from the Lahey Hitchcock Clinic's Section of 
Neurology, who noted that it was plausible that there is a 
relationship between exacerbations of the veteran's migraines 
and the chronic pain suffered due to the left arm injury 
(which ultimately led to the service-connected reflex 
sympathetic dystrophy syndrome, left upper extremity).  This 
opinion raises the necessity to consider the secondary 
service connection issue under the guidance expressed by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in the case of Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Court held in that case, 
reversing prior caselaw, that "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet.App. at 448 (emphasis in original).  

If the Board determines, while reviewing a claim, that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, it shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken.  38 C.F.R. § 19.9 (1998).  Given 
the somewhat conflicting evidence of record, the Board finds 
that in order to further adjudicate this claim, another VA 
neurologic examination should be accomplished.  

Further, the Board notes that from a review of the record, it 
appears that there may be pertinent VA medical records 
available that have not been associated with the claims file.  
Specifically, according to a late December 1996 report from 
the White River Junction, Vermont VA Medical Center (VAMC), 
the veteran was scheduled for a follow up appointment with 
the neurology staff to take place one week later.  Reports of 
this follow up treatment, if accomplished, are not of record.  
Further, both the reports of the February 1997 VA examination 
and the examination at the Lahey Hitchcock Clinic make 
reference to a computerized tomography (CT) scan of the head 
conducted in early December 1996; records of this study have 
not been associated with the claims folder.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to obtain all VA or private 
treatment records of the veteran 
pertinent to his headache disorder claim 
which are not currently in the claims 
file and associate them with the claims 
file, including VA outpatient treatment 
received in early January 1997 and the 
report of a (CT) scan accomplished in 
early December 1996 (apparently at the 
Lahey Hitchcock Clinic).

2.  The veteran should be afforded a VA 
neurologic examination in order to 
ascertain the nature and etiology of his 
headache disorder.  All indicated tests 
should be conducted and documented.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should offer an opinion regarding any 
relationship between the veteran's 
migraine headaches (if diagnosed) and his 
service-connected reflex sympathetic 
dystrophy syndrome, left upper extremity.  
Specifically, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's migraine 
headaches were caused or aggravated by 
his service-connected reflex sympathetic 
dystrophy syndrome (and if aggravated, to 
what degree) and should specifically 
comment on those findings made during 
prior examinations, specifically the VA 
examination accomplished in February 
1997, and the examination conducted by 
Dr. Bernat at the Lahey Hitchcock clinic 
in July 1997.  If the examiner's 
opinion(s) differ from those made during 
those prior examinations, the reasons 
should be explained in detail.  

3.  Thereafter, the RO should review the 
claim for entitlement to service 
connection for migraine headaches 
secondary to the service-connected reflex 
sympathetic dystrophy syndrome, left 
upper extremity, with consideration given 
to the additional evidence obtained.  

4.  In the event that the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
sets forth all applicable laws and 
regulations, a summary of the pertinent 
evidence, and the bases for the 
conclusions reached.  The veteran and his 
representative should then be afforded an 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure. No 
action is required of the veteran until he is further 
notified. In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












